SCHEDULE TO-T Securities and Exchange Commission Washington, DC 20549 Schedule TO-T/A Tender offer statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 1) Boston Financial Qualified Housing Tax Credits L.P. IV (Name of Subject Company (issuer)) Anise, L.L.C. (offeror) Christopher J. Garlich Trust Christopher J. Garlich Jose L. Evans Denise Evans (Names of Filing Persons (identifying status as offeror, issuer or other person)) Units of Limited Partnership Interest (Title of Class of Securities) None (CUSIP Number of Class of Securities) Polsinelli Shalton FlaniganSuelthaus PC Attn: Scott M. Herpich 700 W. 47th Street Suite 1000 Kansas City, Missouri 64112 Telephone (816) 753-1000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing persons) Calculation of Filing Fee Transaction valuation* Amount of filing fee $1,360,000 $41.76 * Calculated as the product of the Units on which the Offer is made and the gross cash price per Unit. 1 [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid:$41.76Filing party:Anise, L.L.C. Form or registration no.: SC TO-T Date filed: December 21, 2007 [ ] Check box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third-party tender offer subject to Rule 14d-1. [ ] issuer tender offer subject to Rule 13e-4. [ ] going-private transaction subject to Rule 13e-3. [ ] amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: [] 2 This Tender Offer Statement on Schedule TO (this “Statement”) relates to an offer by Anise, L.L.C. (the “Purchaser”), a Missouri limited liability company, to purchase up to 6,800 units (“Units”) of limited partnership interests in BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. IV (the “Partnership”) at a cash purchase price of $200 per Unit, without interest, less the amount of Distributions (as defined in the Offer to Purchase (as defined herein)) per Unit, if any, made to Unit holders by the Partnership after the date of the offer, upon the terms and subject to the conditions set forth in the Offer to Purchase, dated December 21, 2007, as it may be supplemented or amended from time to time (the “Offer to Purchase”), and the related Agreement of Transfer and Letter of Transmittal, as it may be supplemented or amended from time to time (the “Letter of Transmittal,” which, together with the Offer to Purchase, constitutes the “Offer”). In connection with the Offer, on January 16, 2008, the Purchaser sent a letter to the limited partners of the Partnership, a copy of which is filed as Exhibit (a)(i)(iv) hereto. Item 12.Exhibits (a)(1)(iv)Form of Letter to Unit Holders dated January 16, 2008. (a)(1)(v) Form of Agreement of Transfer and Letter of Transmittal, with Instructions (incorporated by reference from Exhibits to the Schedule TO filed by Anise, L.L.C. on December 21, 2007). 3 SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: January 16, 2008 ANISE, L.L.C., a Missouri limited liability company By: /s/ DeAnn Totta DeAnn Totta, Manager Christopher J. Garlich Trust By:/s/ Christopher J. Garlich Christopher J. Garlich, Trustee /s/ Christopher J. Garlich Christopher J. Garlich /s/ Jose L. Evans Jose L. Evans /s/ Denise Evans Denise Evans 4
